Title: From George Washington to George Clinton, 18 May 1780
From: Washington, George
To: Clinton, George



Dear Sir,
Morris-Town May 18th 1780

I have the happiness to inform your Excellency, that the Marquis De la Fayette has brought the interesting intelligence of a French fleet & Army which was to Sail from France early in April for the Continent, to co-operate with us. He is gone on to Congress, and measures will, it is to be hoped, be immediately taken by them to put ourselves in a situation to derive the advantage from this succour, which with proper exertion, we have a right to expect.
You will be sensible that there will be a necessity for the concurrence of the Legislatures of the different States in providing men and supplies. As I am informed your Assembly is now sitting, and may probably be about rising; and as the determination of Congress may not arrive in time to prevent its adjournment, I have thought it proper to give this intimation in confidence that you may keep them together. If they once seperate it will be impossible to re-assemble them in time to answer our purposes; and it is of infinite importance that they should be Assembled.
As this anticipates Congress, it is of course only intended for your private information, and is not to be officially made use of to the Assembly.
In the intended co-operation, to whatever point it may be directed, we shall stand in need of all the continental force we can collect. On this principle, I wish to have the regiment at Fort Schuyler relieved; and shall be glad your Excellency will be pleased to order two hundred and fifty men, of the 800 raised by permission of Congress, as speedily as possible, to that Post. I propose to leave Lieutt Colo. Van Dycke and some good Sergeants in the garrison to arrange the New Corps, & perform the duties with vigilance & propriety. It is my wish that the Officer who commands the 250 Men should be inferior in rank to Lt Colo. Van Dycke, as he is, I am told, an attentive deligent Officer, and

the command may be safely reposed in him. I am with the greatest respt & affection Yr Excellys Most Obedt & Hble Servt

Go: Washington

